Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 WENDYS/ARBYS GROUP, INC. (Name of Subject Company) WENDYS/ARBYS GROUP, INC. (Name of Person Filing Statement) CLASS A COMMON STOCK, PAR VALUE $0.10 PER SHARE (Title of Class of Securities) (CUSIP Number of Class of Securities) Roland C. Smith President and Chief Executive Officer Wendys/Arbys Group, Inc. 1155 Perimeter Center West Atlanta, GA 30338 (678) 514-4100 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) Copies to: Nils H. Okeson Julie M. Allen, Esq. Senior Vice President, General Proskauer Rose LLP Counsel and Secretary 1585 Broadway Wendys/Arbys Group, Inc. New York, NY 10036-8299 1155 Perimeter Center West (212) 969-3000 Atlanta, GA 30338 (678) 514-4100 o Check the box if the filing relates to preliminary communications made before the commencement date of a tender offer. TABLE OF CONTENTS Page ITEM 1. SUBJECT COMPANY INFORMATION 1 ITEM 2. IDENTITY AND BACKGROUND OF FILING PERSON 1 ITEM 3. PAST CONTACTS, TRANSACTIONS, NEGOTIATIONS AND AGREEMENTS 1 ITEM 4. THE SOLICITATION OR RECOMMENDATION 2 ITEM 5. PERSONS/ASSETS RETAINED, EMPLOYED, COMPENSATED OR USED 7 ITEM 6. INTEREST IN SECURITIES OF THE SUBJECT COMPANY 7 ITEM 7. PURPOSES OF THE TRANSACTION AND PLANS OR PROPOSALS 8 ITEM 8. ADDITIONAL INFORMATION 8 ITEM 9. EXHIBITS 10 ITEM 1 . SUBJECT COMPANY INFORMATION Name and Address . The name of the subject company is Wendys/Arbys Group, Inc., a Delaware corporation (WAG or the Company). The address of the Companys principal executive offices is 1155 Perimeter Center West, Atlanta, Georgia 30338, and the telephone number of the Companys principal executive offices is (678) 514-4100. Securities . The title of the class of equity securities to which this Schedule 14D-9 relates is the Class A common stock, par value $0.10 per share, of the Company (the Shares). As of the close of business on October 31, 2008 there were 469,769,742 Shares issued and outstanding. ITEM 2 . IDENTITY AND BACKGROUND OF FILING PERSON Name and Address . The filing person is the Company. The name, business address and business telephone number of the Company are set forth in Item 1. Subject Company Information. Tender Offer .
